DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-13 and 17-23 are pending.  Claim 1 is independent and amended in the response filed 8/24/2021
Response to Amendment
The rejection of claims 1-13 and 17-23 under 35 U.S.C. 103 as being unpatentable over DeArmitt et al. (Particulate-Filled Polymer Composites, Edition: 2nd, Chapter: 8 Filled Thermoplastics, Publisher: RAPRA, Editors: R. N. Rothon, pp.357-424, Jan.2003) in light of WIKIPEDIA definition of ‘Ellipsoid’ is maintained.
The rejection of claims 1-13 and 17-23 under 35 U.S.C. 103 as being unpatentable over Pfleghar et al. (US2014/0066561A1) is maintained.
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. Applicants continue to urge that DeArmitt et al. do not teach or suggest an ellipsoid with a largest number average diameter of 1 to 100mm as required by the claim 1.  In response, the BRI of the claim language presented for examination encompasses a (smallest-largest) number average diameter range of >0-100mm.   Thus, contrary to Applicant’s arguments DeArmitt et al. teach a spherical nano filler with a diameter of 10nm which teaching falls outside the claimed largest endpoint is not found convincing because the claim language does not recite ANY smallest number .
Examiner is aware that the prior art language uses ‘spherical’, and claim language is to approximately ellipsoidal shape deviates from spherical shape, however, the rejection is maintained because it is the examiner’s position that one of ordinary skill is apprised of the knowledge that if two of the axes have the same length, then the ellipsoid is an ellipsoid of revolution, also called a spheroid. In this case, the ellipsoid is invariant under a rotation around the third axis, and there are thus infinitely many ways of choosing the two perpendicular axes of the same length. If the third axis is shorter, the ellipsoid is an oblate spheroid; if it is longer, it is a prolate spheroid. If the three axes have the same length, the ellipsoid is a sphere. See the WIKIPEDIA definition and explanation of Ellipsoid in the previous office action.
Applicant’s urge that the DeArmitt reference does not teach a filled thermoplastic polymer having a density of at least 1.65 g/cm3. This is not found convincing because on page 396, the table 8.1 shows upto 80% filler used in thermoplastic which teaching encompasses claim 3.  Regarding the claims 7-8 requiring barium sulfate, the art teaches that high-density fillers such as barium sulfate (BaSO4, 4.5 g/cm3) or magnetite (Fe3O4, 5.1 g/cm3) (see page 362, last paragraph) can be used with thermoplastic at least 1.65 g/cm3 as required by the claim language is met by the art guiding one of ordinary skill to fillers of greater density than 1.65g/cm3.  
Applicants urge on page 16 of their remarks 8/24/2021 that the Pfleghar et al. (US2014/0066561A1) reference doesn’t teach the polyamide and the particulate filler are ellipsoidal in shape and further urge the filler is fibrous and not particulate.  In response, applicants arguments cannot be found persuasive because at least the abstract defines the “particulate filler” see also [0076] and the entirety of the polyamide moulding compound is shaped elliptically [0003].  
Accordingly DeArmitt et al. and Pfleghar et al. are found to be pertinent to the claims as presented for examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over DeArmitt et al. (Particulate-Filled Polymer Composites, Edition: 2nd, Chapter: 8 Filled Thermoplastics, Publisher: RAPRA, Editors: R. N. Rothon, pp.357-424, Jan.2003) in light of WIKIPEDIA definition of ‘Ellipsoid’.
DeArmitt et al. teach thermoplastic polyamide particles comprising at least one polyamide are globally known unfilled polymers with density range of 0.8-1.9g/cm3 when unfilled.  See page 360, 2nd paragraph, second to last sentence and page 361, last paragraph.  Page 408 teaches the use of fillers in polyamides and that the claims 
DeArmitt et al. teach common fillers have densities form 2.4-2.8 g/cm3.  See page 361, last paragraph.  DeArmitt et al. teach motivation to combine commonly known inorganic fillers with the thermoplastic particles to limit scattering and specifically guide one of ordinary skill to the titanium dioxide inorganic filler to scatter and absorb UV radiation. See page 391, first paragraph.  
DeArmitt et al. guides one of ordinary skill to the intended use of filled thermoplastics in washing machine soap dispensers (see page 405, line 10).  
On page 396, the table 8.1 shows upto 80% filler used in thermoplastic which teaching encompasses claim 3.  Regarding the claims 7-8 requiring barium sulfate, the art teaches that high-density fillers such as barium sulfate (BaSO4, 4.5 g/cm3) or magnetite (Fe3O4, 5.1 g/cm3) (see page 362, last paragraph) can be used with thermoplastic polymers.      
It is the Examiner’s postion that DeArmitt et al. teaching commonly known densities of fillers (have densities form 2.4-2.8 g/cm3) and unfilled thermoplastic polymers (density range of 0.8-1.9g/cm3 when unfilled) meets the claimed limitation to and at least one particulate inorganic filler having a density of at least 2.5 g/cm3, the thermoplastic polyamide particles having a density of at least 1.65 g/cm3.  See citations in above 2 paragraphs as basis for Examiner’s position. 

The ellipsoidal or approximately ellipsoidal shape with a largest diameter of 1 to 100 mm is suggested by the art teaching it is well known that spherical fillers give the least reinforcement and very fine spherical filler have a mean diameter of 0.01um which is smaller than the claimed largest number average diameter allowed by claim 1.  See page 375 and figure 8.4 and on pages 378-379 for mean particles sizes of various spherical fillers no larger than 10-20um (which encompasses the particle size values in claims 7-8) and Examiner notes that claim 1 language does not recite ANY smallest number average diameter at all, so BRI would encompass greater than 0.
Examiner is aware that the prior art language uses spherical, and claim language is to approximately ellipsoidal, however, the rejection is maintained because it is the examiner’s position that one of ordinary skill is apprised of the knowledge that if two of the axes have the same length, then the ellipsoid is an ellipsoid of revolution, also called a spheroid. In this case, the ellipsoid is invariant under a rotation around the third axis, 
The extruding of claim 12 is taught on page 365, 2nd para and page 413 and the pelletizing of claim 13, is taught on page 365, 1st paragraph  as commonly known was to shape the ingredients.
DeArmitt et al. do not exemplify a polyamide polymer with an inorganic filler having the claimed property of wherein an approximately ellipsoidal shape is defined by a diameter of the ellipsoid at any arbitrarily selected position of an ellipsoid deviating bv not more than 20% from the corresponding diameter of an ideal ellipsoid as required by claim 1 and do not teach the particle size distributions of claims 5-8 and the aspect ratio of the particles is smaller than 1.2 as required by claim 9.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed properties, particle size distribution and aspect ratios of claims 1, and 5-9 with a reasonable expectation of similar results, because DeArmitt et al. teach the same thermoplastic polyamide nylon6 or 6,6 particles to be filled with the same inorganic filler like barium sulphate or titanium dioxide and since these are the same ingredients used by the instant specification as is already established by the art to be globally known and it is the Examiner’s position that it would be reasonable for one of ordinary skill to arrive at the claimed properties, by the . 
Claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pfleghar et al. (US2014/0066561A1).
Pfleghar et al. (US2014/0066561A1) teach thermoplastic polyamide particles (see abstract and [0135] and claims 13-14) comprising at least one polyamide and at least one particulate inorganic filler (see [0076] and having a density of at least 1.65 g/cm3 (see [0005], an aspect ratio of at most 10 (see claim14) which encompasses the claimed aspect ratio of 1.5 or 1.2 or less, and an ellipsoidal or approximately ellipsoidal shape (see [0068]] with a largest number average diameter of 1 to 100 mm (see [0005]) encompassing the limitations of claims 17-23.
Pfleghar et al. teach their particulate inorganic filler is selected from metals, metal oxides, metal salts, and mixtures thereof in [0076] in an amount of 2-40% in the abstract. Also, the particulate inorganic filler recited in claim 19, from the group consisting of BaS04, Ti02, ZnS, Al203, metals, and mixtures thereof is taught in table 5.
Regarding claim 3, Pfleghar et al. guide one of ordinary skill to optimize the particulate filler in an amount of 41 to 80 wt% by its teaching in [0009] that enable the manufacture of moulds with good mechanical characteristics, especially high stiffness, high tensile strength, and good impact resistance and further it is the Examainer’s position that the claimed 41% of claim 3, is as close to the explicit teaching of 40% in the prior art, that one of ordinary skill would reasonable expect similar properties and success.  

	Regarding claims 11, [0079] guide one of ordinary skill to the claimed thermoplastic polyamide particles wherein the at least one polyamide is an aliphatic polyamide and claim 35 teaches wherein the at least one polyamide is nylon-6, nylon-6,6, or a blend or copolymer of these polyamides.
Pfleghar et al. teach a method for producing thermoplastic polyamide particles including extruding the ingredients and subsequently shaping into pellets in [0139] and the abstract.
	Pfleghar et al. do not exemplify the particles having the claimed density of at least 1.65 g/cm3 as is required by the claim 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed thermoplastic polyamide particles having the claimed densities because Pfleghar et al. teach the same ellipsoidal thermoplastic polyamide particles filled with the same particulate inorganic fillers having the same density range in general.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



	/GREGORY R DELCOTTO/                                                                                       Primary Examiner, Art Unit 1761                                                                                                                 



/PREETI KUMAR/Examiner, Art Unit 1761